Citation Nr: 1706936	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, July 2014, April 2015, and June 2016 the Board remanded this issue for further development, including for the provision of a VA examination and an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  That development having been completed, the case has since returned to the Board.


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the Veteran suffers from an acquired psychiatric disability that was incurred in his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), any procedural deficiency is not prejudicial to the Veteran.

II.	Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including psychoses, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

The Veteran contends that his current psychiatric disorder is related to his active service.  Specifically, the Veteran maintains that his current psychiatric symptomatology, including sleep impairment, auditory hallucinations, depression, anxiety, motivation impairment, and nightmares, initially manifested during his active service and continued to progress since that time.  See e.g. September 2007 Statement in Support of Claim.

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.  First, as concerning the requisite current diagnosis the medical evidence of record reflects multiple psychiatric diagnoses during the appellate period, including anxiety disorder not otherwise specified (NOS); major depressive disorder; psychotic disorder; and personality disorder NOS.  See, e.g., August 2012 VA Addendum Note; August 2011 VA Mental Health Note; October 2010 VA Mental Health Note; January 2007 VA Mental Health Note; February 2007 VA Mental Health Note.  See also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, the evidence establishes that the Veteran has a current acquired psychiatric disability.

Second, the Veteran's service treatment records contain documented evidence of treatment for symptoms related to anxiety.  See, e.g., July 1974 Chronological Record of Medical Care.  See also 38 C.F.R. § 3.303; Holton, 557 F.3d at 1366.
Finally, as to the third element, that of a nexus between the Veteran's current acquired psychiatric disability and his in service psychiatric symptoms, the Veteran has asserted that the anxiety he was treated for during service has continued since service and persisted throughout the pendency of this claim.  See, e.g., September 2007 Statement in Support of Claim.  See also October 2003 VA Mental Health Note; June 2011 Compensation and Pension Exam (noting the Veteran's statements that his depressive symptoms had been manifesting on and off for over 30 years).  The Board notes that the Veteran is competent to report the onset of his psychiatric symptoms during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

Accordingly, the Board additionally finds the Veteran is also competent to report experiencing continuing psychiatric symptomatology during and since his active service, as the onset, frequency, and duration of such symptoms as sleep impairment, auditory hallucinations, depression, anxiety, motivation impairment, and nightmares are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  See, too, Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  The Veteran's assertions are further bolstered by the findings of the April 2010 VA psychological evaluation which assessed the Veteran using the Personality Assessment Inventory (PAI) and Millon Clinical Multiaxial Inventory-3rd Edition (MCMI-III) tests.  The Veteran was given these tests to provide diagnostic clarification and assessment of possible malingering.  See April 2010 VA Psychological Addendum Report.  The tests found the Veteran's results to be "consistent with diagnoses of a psychotic disorder, an anxiety disorder, a somatization disorder, and depression."  Id.  The exams also concluded that the Veteran's actions were not consistent with a conscious fabrication of psychological symptoms but a possible attempt to exaggerate the severity of the symptoms.  Id.  Although the results cast doubt as to his symptoms' severity, the April 2010 psychological evaluation serves to support the Veteran's claims concerning the existence of his symptoms. 

The Board acknowledges the negative evidence of record in the form of the June 2016 medical opinion disassociating the Veteran's current psychiatric disorder from his in-service event.  The Board declines to accept this medical opinion, however, as it fails to account for the Veteran's history of psychological treatment, current psychiatric diagnoses, psychiatric related prescribed medications, the Veteran's lay statements on symptomatic onset, and his continuity of symptomatology, and thus lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  

Specifically, in declining to diagnose the Veteran for any possible psychiatric disorders, the examiner who authored the June 2016 VA examination failed to address the PAI and MCMI-III exams, both of which provide thorough and complete analyses of the Veteran's psychological state, personality, and frame of mind.  See April 2010 VA Psychological Addendum Report.  Further, in declining to provide any psychiatric diagnoses, the June 2016 examiner ignored the Veteran's VA medical records which show the Veteran has been prescribed a myriad of psychiatric medications, including Geodon, Abilify, Zyprexa, Seroquel, Loxapine, Olanzapine, Risperidone, since at least 2003, so more than four years prior to his claim for service connection.  See e.g., May 2008 VA Psychological Addendum Report; see also April 2011 VA Medications list; October 2010 VA Medications list.  Additionally, the VA examiner failed to account for the VA treatment records, discussed above, reflecting multiple diagnoses for psychiatric disorders which the Veteran emphasized began 30 years ago.  See August 2005 VA Mental Health Note.  Moreover, the VA examiner failed to discuss the Veteran's in-patient psychiatric treatment for depression and psychiatric disorder.  See e.g. February 2009 VA Discharge Summary.  

Accordingly, the June 2016 opinion improperly relied on the false premise of a nonexistent medical diagnosis combined with an incomplete analysis of the Veteran's malingering, to determine that there was no current medical diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the June 2016 medical opinion does not form a sufficient foundation upon which to base a denial of entitlement to service connection.  See Nieves, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"). 

Rather, the Veteran has a current psychiatric diagnosis; his service treatment records document treatment; and the medical and lay evidence reflect a continuation of symptoms since discharge.  This continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's psychiatric disorder.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disability is as likely as not attributable to his active military service.  Under VA law and in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for the Veteran's acquired psychiatric disability.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


